Judgment, Supreme Court, New York County (Charles E. Ramos, J.), entered February 21, 2007, in plaintiffs favor in the sum of $500,000, unanimously modified, on the law and the facts, to increase the sum to $1,000,000, plus $15,043.09 in attorneys’ fees and expenses, and otherwise affirmed, without costs. The Clerk is directed to enter an amended judgment accordingly. Appeal from order, same court and Justice, entered on or about February 13, 2007, which denied plaintiffs motion to correct the judgment, unanimously dismissed, without costs, as superseded by the appeal from the judgment.
Under the terms of the promissory note, plaintiff was entitled to accelerate the entire debt upon defendant’s failure to make the first principal payment (see Fifty States Mgt. Corp. v Pioneer Auto Parks, 46 NY2d 573, 577 [1979]). The affirmation of plaintiffs counsel sufficiently detailed the work performed and the expenses incurred by plaintiff in connection with this matter to establish that the amount of fees and expenses was fair and reasonable (see Bankers Fed. Sav. Bank v Off W. Broadway Devs., 224 AD2d 376, 377-378 [1996]). Concur—Mazzarelli, J.E, Andrias, Gonzalez and Acosta, JJ.